  Case 0:19-cr-60304-RS Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 4




                                  U NITED STATES D ISTRICT C OURT
                                                            fortle
                                               SouthcnlDistrictofFlorida

               United Statesof-America
                            V.
                 SAM UELMARTINEZ.                                     CascNo.




                                            C RIM INA L C O M PLAIN T
         1.thecomplainantinthiscase.statethatthc following istrue to thebestofmy knowledgeand belief.
Onoraboutthedatets)oI-                  Octol:r4,2.
                                                  94.
                                                    j                intllecoulltyor---. .-.....
                                                                                               Browarj
                                                                                                     .                    inthe
    Southern       Districtof-            Florida          .tlledefendanqs)violated:
          Code<
              $'
               ct./I-
                    tp?;                                                Ojlèns
                                                                             veDc-
                                                                                 çck
                                                                                   ?-
                                                                                    #i//r?n
21U.S.C.j841(a)(1)                         Possessi
                                                  en with lntentto Distribute heroin,




         Thiscriminalcomplaintisbased onthese facts:
Please see attached affidavit.




         / Continucdontheattachcdsheet.



                                                                                    Francisco Gonzalez,SA HSI
               '
               t'
                c/t          tx1.
                                q                                                       lk
                                                                                         ri
                                                                                          tt
                                                                                           l
                                                                                           edlt
                                                                                              /let
                                                                                                 '
                                                                                                 l
                                                                                                 't-
                                                                                                   lt
                                                                                                    ile
Sworntobeforemjandsignedinmypresence.
D ate:         10/05/2019
                                                                                          Judqe-.
                                                                                                î
                                                                                                -sigtïalut-
                                                                                                          e

cityand state:                   Ft.Lauderdale,Fl
                                                orida                          Patri
                                                                                   ck M .Hunt,U.S.Magistrate Judge
                                                               4                        if-
                                                                                          r/,?dei
                                                                                                .
                                                                                                kb,,,,,)?t,.,'liitit/tœ
Case 0:19-cr-60304-RS Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 4




                      A FW DAW T IN SUPPO RT OF CO M PLM U

           1,FranciscoX.Gonu lez,being duly swom ,deposeandstate:

           1.     I am a SpK ial Agent of the United Sutes Hom pland Security

     InvesugauonsC'HSID assignedtotheM iamiOïce.M such,lam an inveO gadveor
     law enfomem ent offker of ie United States wi'hin the meanlng ofr de 18,Unite
     Sute Code,Seœ on2510(D,1at1,O oKceroftheUnitd suteswho isempowee
     by 1aw toconduu invesugauonsofortomakea- sl foroffensesenumerated inM ;e 18,

     United Sutes Code,See on 251641). lhaveban a SpedalAgentforappmximately
     eleven (11)yem ,dnn'ng which A eIhave been involve in invesugauonsinvolving
     namoucskao rking. M orto thisassi> enq 1wasa CustomsO* cerwi+ ie United

     SutesCustomsand BoderM te on (''CBP''Iassi> ed to èeM iamiOœce ofField
     Operauonsforappmvlmately ten (10)yem ,during which dme lwasinvolvH in èe
     intpM icuon ofnamoGcs,nc oucs pxce q and weapons atintem adonalaip orts and

     seapo- . l am also c ss-designate to undee e dm g invaugauons under a
     M em orandum ofUndemtandingbetween HSIandtheDrug EnfoxementAdminimkauon

     (Y EA'')plx lantto lv e 21.Unite StatesCode,See on873(a). nun'ngmyye= in
     1aw enfoxement Ihavebecome famlllarwith theinvesigation and enfomementofsute

     andfederalnarcodcslaws.

           2.    n IK Affidavlt ts based on my peoonz knowledge and kionnauon
     obtalne frot other law enfomement pemonnel. n e info= auon setfo% hex in is
     pmvide solely forthe pup ose ofestablishing pmbable ca e in suppol ofa cn'mlnal
     compe t         g Samud M AM NEZ wiè possession wi+ intent to distribute

     cnralne,in violauon of'ntle 18,United StatesCode,See on M 1(a)(1). Because olis
Case 0:19-cr-60304-RS Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 4




     AM davitissubmitted fortheliml
                                  'ted po ose ofestablishing pm bable cause,itdoesnot

     indudealli edeallmoftheinvesugauonofwhich Iam awc .
            3.        On Odober 4,2019.at appx<mntely 9:30 p.m .,a BrowaM Shpn'ff's

     OK ce(T%SO'3 Oe cerobso edaM Chem letSilveradopickup A ck,bearingT.vA*
     licenseplateNo.KGV œ 1,swee g H m nnelane to ane erwV e dde g soul nn
     theKoridan mpike. n eOo cerconduued atrao cstop ofthe% ckjustno% ofthe
     Pompano se ce pla , in Bm waM Counl,in the Southem DisM ctof Flodda. A
     = o* chH oflelicenseplateindicated themgl
                                             'stee ownerofthe % ck wasSamuel

     M A>        Z.
            4.        n e driverideno e bime to ie Oe cer as M ARTINEZ and said he
     waskaveling H m Tm mto South Flodda,and +athehadbeen swee gb- usehewas
      tie fmm O ving. Ba* on M AM NEZ'Sne> ousdemeanorand inconsistendesinhis
      msponsesto quesdons.leOo cercalled foraK-9 lmit.< en M ARTINEZ Mw theK-9
      Unitalen totheA ck,M AM NEZ admitted to ieOfficer1 athewaskavelingto South

      Floridatodeliver2 kilogmm qofnavoucs.
            5.        Atappm vlmately 10 p.m.,M ARX NEZ wasplaced under= standgiven

      ve alW andawamlnp. M AVFINEZ waivedhisrighl andae                  to speA wi+ law
      enfoxement M AO          Z said hewasunsum whetherthe narcodo hewastanspoe g
      we> hem in orcocaine,and daimed thathe did notu ow whex e bl
                                                                 'n the % ck the

      naxoucshad been concealed. M *RTINEZ admitted thathewas to be paid $2500 per
      kilovam,for a totalof$5000. AtappYximately 10:45 p.m.,M AKTINEZ was> mad
      Ms * anda righl, again age         to waive them, and pmvided an audo mscoM e
      sutem entconsistentw i+ hispriorstatem emtsand tnklng m sponsibility forhis adions.


                                                2
Case 0:19-cr-60304-RS Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 4




            6.     Law enforcem ent searched the vehicle for the narcotics but could not

     locate them . W hen addiuonal law enforcement officers arrived with a m obile X-ray

     m achine,M ARTINEZ revealed that he had concealed the narcotics in the truck's front

      differential and agreed to assist law enforcement in retrieving the narcotics. At

      approximately 1:30 a.m.,MARTINEZ successfully extracted three cylindricalobjects
      concealedwithin thetruck'sfrontdifferential. 'lkoofthecylindricalobjecz contnined
      approximately 2 kilograms ofa black tar-like substance which field-tested positive for

      heroin.Thethirdcylindricalobjectedcontainedrags.
             7-     Based on the foregoing,yourAffiantsubmits thatthere is probable cause

      to believe thaton or aboutOctober4,2019,in Broward County,in the Southern D istrict
      of Florida, Sam uel M ARTIN EZ, did know ingly possess w ith intent to distribute a

      coneolled substance, specifically heroin, in violation of Title 18, U nited States Code,

      Section841(a)(1).


      FURTHER Y OU R A FFIA NT SAY ETH NA UGHT.

                                                                   v.        .e                       y
                                                                                   ..          ..=M
                                                    p
                                                           y'
                                                             .           .        --     ..>
                                                                                        ..
                                                          W.        w'
                                                        u.       .,.              eae

                                                 Francisco Gonzal
                                                 SpecialAgent
                                                 H om eland Security lnvestigations


                                    Q ?+ .11
      t
      S
      huib
         ss
          Vc
           ribte
               hd
                da
                 an
                  ydswOcor
                   of    tntorb
                          obe ,efor9.
                               201 emqbn 1
                              $
                          ,
      PATRICK M .HU NT
      UNITED STATES M A GISTM TE JUD GE
